DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Response to Arguments	

Applicant’s arguments, see arguments and remarks, filed on 4/8/2021,  with respect to claims 12-15, 23-34 have been fully considered and are persuasive.  The rejection under 35 USC 103 of claims 12-15, 23-34 has been withdrawn. 

Allowable Subject Matter

Claims 12-15, 21, 23, 24, 27-32 and 34 are allowed.

The following is an examiner’s statement of reasons for allowance:  

Referring to the claim 12 the closest prior art of record fails to teach or reasonably suggest that, A plasma generation device comprising: a pair of electrodes positioned in association with a surface of a dielectric substrate, wherein the pair of electrodes comprises a first electrode and a second electrode, the first electrode and a rail positioned in relation to a surface to be cleaned, wherein at least one of the pair of electrodes is positioned in connection with the rail; and a motor affixed directly or indirectly to the at least one of the pair of electrodes and configured to move the at least one of the pair of electrodes along an axis of the rail. Hence, claim 12 and depending claims 13-15 are allowed.

Referring to the claim 27 the closest prior art of record fails to teach or reasonably suggest that A plasma generation kit, comprising: an alternating current (AC) power supply; a first electrode and a second electrode, wherein the first electrode and second electrodes are different sizes and are connected to the AC power supply, wherein application of voltage from the AC power supply generates a non-thermal plasma discharge; [[and]] an adhesive on the first and second electrodes, wherein the adhesive is configured to attaching the first and second electrodes directly to a same surface of a Attorney Docket No. 0338-186-2/2015-156-03 U.S. Application No. 16/076,053 Page 5 dielectric substrate- a rail to be positioned in relation to a surface to be cleaned, wherein at least one of the pair of electrodes is positioned in connection with the rail: and a motor configured to be affixed directly or indirectly to the at least one of the pair of electrodes and configured to move the at least one of the pair of electrodes along an axis of the rail.  Hence, claim 27 and depending claims 28-32 and 34 are allowed.

Referring to the claim 32 the closest prior art of record fails to teach or reasonably suggest that A plasma generation device comprising: a pair of electrodes positioned in association with a surface of a dielectric substrate, wherein the pair of electrodes comprises a first electrode and a second electrode, the first electrode and second electrode are of different sizes, one electrode of the pair of electrodes is smaller than the other of the pair of electrodes, the first electrode and second electrode are separated by a distance, the first electrode and second electrode are electrically connected to a voltage source, application of voltage from the voltage source generates a non-thermal plasma discharge, and the pair of electrodes are positioned at a non-zero distance above the surface of the dielectric substrate, wherein the distance above the surface is 1 mm to 10 cm.  Hence, claim 32 and 34 are allowed. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Claims 12-15, 21, 23, 24, 27-32 and 34 are allowed.
Claims 16-20, 22, 25-26, and 33 are cancelled by applicant.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRINIVAS SATHIRAJU whose telephone number is (571)272-4250.  The examiner can normally be reached on 8AM-5.30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMY COHEN JOHNSON/Supervisory Patent Examiner, Art Unit 2844                                                                                                                                                                                                        

/SRINIVAS SATHIRAJU/Examiner, Art Unit 2844                                                                                                                                                                                                        4/16/2021